          Case 1:18-cv-03012-JFA Document 183 Filed 08/19/21 Page 1 of 3



                              IN THE
    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

REDDY VIJAY ANNAPPAREDDY,                    *

                     Plaintiff,              *

             v.                              *    No. 1:18-cv-03012-JFA

THE UNITED STATES OF AMERICA,                *
ET AL.,
                     Defendants.             *

      *      *       *   *   *    *   *    *    *   *                     *      *
                     MOTION TO EXTEND TIME TO RESPOND
                           TO MOTION TO COMPEL

      The State of Maryland, by its undersigned counsel, files this Motion to Extend

Time to Respond to Motion to Compel, respectfully requesting that this Honorable Court

extend the deadline to respond to September 9, 2021, and for reasons states:

      1. On August 17, 2021, Plaintiff filed his Motion to Compel relating to the

           subpoena issued to The State of Maryland.

      2. The response of the State of Maryland is due on August 31, 2021.

      3. Undersigned counsel for the State of Maryland will be on leave for vacation

           and religious holiday observance from August 23 through September 7, 2021.

      4. From most of her vacation, counsel will be traveling in national parks—

           internet connections are unreliable.

      5. Plaintiff’s counsel advised that they do not oppose this request for an extension

           to September 9 of the State of Maryland’s deadline to respond to the motion to

           compel.
        Case 1:18-cv-03012-JFA Document 183 Filed 08/19/21 Page 2 of 3




      WHEREFORE, the State of Maryland respectfully requests that this Honorable

Court grant its motion and extend the deadline to respond to the Motion to Compel to

September 9, 2021.

                                             Respectfully submitted,

                                             BRIAN E. FROSH
                                             Attorney General of Maryland

                                             /s/ Wendy L. Shiff
                                             ___________________________
                                             WENDY L. SHIFF
                                             Federal Bar No. 09076
                                             Assistant Attorney General
                                             Office of the Attorney General
                                             200 Saint Paul Place, 20th Floor
                                             Baltimore, Maryland 21202
                                             wshiff@oag.state.md.us
                                             (410) 576-6996
                                             (410) 576-6955 (facsimile)

August 19, 2021                              Attorneys for The State of Maryland



                          CERTIFICATE OF SERVICE

      I certify that, on this 19th day of August, 2021 the foregoing was served by

CM/ECF on all registered CMF users.




                                             /s/ Wendy L. Shiff
                                             ________________________
                                             Wendy L. Shiff



                                         2
Case 1:18-cv-03012-JFA Document 183 Filed 08/19/21 Page 3 of 3




                              3
